Citation Nr: 1100034	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  08-02 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a left knee disability.  

2.  Entitlement to service connection for residuals of a chest 
wall injury.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The Veteran had active service from September 1987 to September 
1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 decision by the RO which, in part, 
denied service connection for residuals of a chest wall injury 
and a left knee disability.  A notice of disagreement was 
received in October 2006, and a statement of the case was issued 
in October 2007.  In December 2007, a VA Form 9 (Appeal to the 
Board of Veterans' Appeals) was received.  In September 2009, a 
hearing was held before the undersigned member of the Board.  

With respect to the left knee, it is observed that this issue was 
not certified to the Board as on appeal.  Apparently, because of 
the numerous other claims the Veteran was pursuing at the time, 
and her failure to make any specific argument regarding the left 
knee on the October 2007 VA Form 9, the RO concluded she was no 
longer appealing that issue.  This conclusion is re-enforced by 
the Veteran's failure to make any subsequent argument with 
respect to the left knee, as well as the absence of any mention 
of it on the VA Form 646 (Statement of Accredited Representative 
in Appealed Case) submitted by her representative in April 2009.  
Similarly, the Veteran and her representative apparently chose to 
offer no testimony with respect to the knee at her September 2009 
hearing.  Thus, the record strongly suggests the Veteran no 
longer wishes to pursue an appeal of service connection for a 
left knee disability.  Nevertheless, because the record does not 
include a formal withdrawal of the appeal, it will be addressed.  

Finally, in a statement received in October 2007, subsequent to 
the October 2007 rating decision which assigned an increased 
rating to 50 percent for the service-connected panic disorder, 
the Veteran expressed dissatisfaction with the effective date 
assigned, and argued that it should be effective from the date of 
her discharge from service.  This issue has not been developed 
for appellate consideration and is not inextricably intertwined 
with the issues on appeal.  Therefore, this matter is referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this appeal have 
been obtained by VA.  

2.  The Veteran is not shown to have a left knee disability at 
present which is related to service.  

3.  In a letter received in September 2009, prior to the 
promulgation of a decision in the appeal, the Veteran advised VA 
that she wished to withdraw her appeal of the claim of service 
connection for residuals of a chest wall injury.  

CONCLUSIONS OF LAW

1.  The Veteran does not have a left knee disability due to 
disease or injury which was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303 (2009).  

2.  The criteria for withdrawal of a Substantive Appeal of the 
claim of service connection for residuals of a chest wall injury 
by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009).  Such notice must indicate that a disability 
rating and an effective date for the award of benefits will be 
assigned if there is a favorable disposition of the claim.  Id; 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claims, a letter 
dated in October 2005, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the duty to assist in this case, the Veteran's 
service treatment records and all VA and private medical records 
have been obtained and associated with the claims file.  Based on 
a review of the claims file, the Board finds that there is no 
indication in the record that any additional evidence relevant to 
the issue to be decided herein is available and not part of the 
claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007).  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.  Concerning the claim for a left knee 
disability, the Board concludes that an examination is not needed 
because there is no competent evidence establishing an in-service 
event, injury or disease, including on a presumptive basis, and 
no competent evidence that any claimed disability may be related 
to the Veteran's military service.  

Service Connection

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if available.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the disability 
during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that a veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that he still has such a disorder.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence 
must be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Id.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth the 
physical findings and symptomatology elicited by examination 
within the applicable period.  38 C.F.R. § 3.307(b); Oris v. 
Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not 
be diagnosed during the presumptive period but characteristic 
manifestations thereof to the required degree must be shown by 
acceptable medical and lay evidence followed without unreasonable 
time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in 
lapse of time from manifestation to diagnosis under 38 C.F.R. 
§ 3.307(c) is the difficulty in diagnosing the disability and the 
strength of the evidence establishing an identity between the 
disease manifestations and the subsequent diagnosis.  A strong 
evidentiary link tends to ensure the disease is not due to 
"intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook 
v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from 
manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is 
ultimately a question of fact for the Board to address."  Bielby 
v. Brown, 7 Vet. App. 260, 266 (1994).  

Left Knee Disability

The Veteran contends that she injured her left knee when she 
fell from a pole during training in service in December 1987.  
She asserted that her knee swelled to twice its size and that she 
was put on light duty for two weeks.  

The service treatment records showed that the Veteran was treated 
for a knee injury when she fell off a pole and struck her knee in 
December 1987.  However, the service records showed that the 
injury was to her right knee - not the left.  The service records 
showed that the Veteran was first treated the day after the 
injury, and that there was no evidence of effusion, instability, 
or more than mild limitation of motion.  There was some 
ecchymosis over the patella and tibia with mild swelling around 
the Nervi patella area.  The right knee was wrapped in an ace 
bandage and the Veteran was given crutches, Motrin 800, and 
placed on light duty.  When evaluated about three weeks later 
(January 5, 1988), the Veteran reported that she felt fine and 
was ready to start school.  No pertinent abnormalities were noted 
on examination, and the Veteran was returned to full duty.  

Additionally, the service treatment records for the Veteran's 
nearly four years of remaining active service were negative for 
any complaints, treatment, abnormalities, or diagnosis referable 
to any knee problems.  In fact, the Veteran specifically denied 
any knee problems on a Report of Medical History for separation 
from service in September 1991, and no pertinent abnormalities 
were noted on examination at that time.  Likewise, the Veteran 
made no mention of any knee problems on her original application 
for VA compensation benefits, received in February 1992, or at 
any time prior to receipt of her current claim in September 2005, 
some 14 years after discharge from service.  

At this point, the Board notes that while the handwritten service 
treatment record, dated in December 1987, appeared to indicate, 
initially, that the injury was to the left knee, the service 
records, including the follow-up reports clearly showed that the 
injury was to the right knee.  Furthermore, the Veteran has not 
provided any objective medical evidence of a current left knee 
disability.  Other than complaints of left knee pain and 
stiffness when examined by VA in June 2007, no pertinent 
abnormalities were noted.  The Veteran had full and painless 
range of motion with no instability or subluxation, and x-ray 
studies of the knee were within normal limits.  

Based on the evidence discussed above, the Board finds that the 
Veteran's belief that she has a left knee disability at present 
which may be related to service is not supported by any competent 
medical evidence and is of limited probative value.  Buchanan v. 
Nicholson, supra; Maxon v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 
2000) (it was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of complaints); 
see also Forshey v. Principi, 284 F. 3d 1335 (Fed. Cir. 2002) 
("negative evidence" could be considered in weighing the 
evidence).  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Direct service connection 
requires a finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

While the Veteran may believe that she has a left knee disability 
that is related to service, she has not provided any competent 
evidence to substantiate that claim.  As indicated above, the 
service treatment records do not show any evidence of a left knee 
injury or disability in service, nor has the Veteran provided any 
competent evidence of a current left knee disability which is 
related to service.  

Inasmuch as there is no evidence of a left knee injury or 
disability in service or at present, and no competent medical 
evidence relating any claimed left knee disability to service, 
the Board finds no basis for a favorable disposition of the 
veteran's appeal.  

The benefit of the doubt has been considered, but there is not an 
approximate balance of positive and negative evidence regarding 
the merits of the issue on appeal.  Therefore, that doctrine is 
not for application in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

Chest Wall Injury

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  

In a letter received in September 2009, the Veteran stated that 
she wished to withdraw her appeal of the claim of service 
connection for residuals of a chest wall injury.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration as to this issue.  Accordingly, the Board does not 
have jurisdiction to review the appeal of the issue, and the 
claim is dismissed.  

ORDER

Service connection for a left knee disability is denied.  

The appeal of the claim of service connection for residuals of a 
chest wall injury is dismissed.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


